Citation Nr: 0832741	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  He died on June [redacted], 2004.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, and 
claim of entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  A hearing before the undersigned 
Veterans Law Judge at the RO (i.e. a travel board hearing) 
was held in June 2007.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in June 2004.  The veteran's death certificate reflects 
that the cause of the veteran's death was hepatorenal 
syndrome, due to alcoholic liver disease/cirrhosis, due to 
alcoholism.  

2.   During his lifetime, the veteran was service connected 
for a wound to muscle group XIV, left thigh, with foreign 
body, rated as 30 percent disabling, osteoarthritis of the 
lumbar spine, rated as 20 percent disabling, and for a wound 
of the muscle groups XI and XII of the right leg, evaluated 
as 20 percent disabling; these ratings combine to a 60 
percent evaluation.  The veteran was also in receipt of 
individual unemployability benefits from September 1999.

3.  Hepatorenal syndrome is not of service origin and was 
first manifested many years after service.

4.  A disease or disability of service origin was not 
involved in the veteran's death.

5.  The veteran did not have a service-connected disability 
evaluated as 100 percent disabling for 10 years prior to his 
death, was not continuously rated as totally disabled for the 
five-year period after his separation from service, and was 
never a prisoner of war during such service.

6.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating decision.


CONCLUSIONS OF LAW

1.  Hepatorenal syndrome and cirrhosis were not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

2.  A disease or disability of service origin did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).

3.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In May 2005, the agency of original jurisdiction (AOJ) sent a 
letter to the appellant providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Finally, as the 
Board concludes herein that the preponderance of the evidence 
is against the appellant's claims for DIC, any questions as 
to the appropriate effective date to be assigned are rendered 
moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied.

The VA has also done everything reasonably possible to assist 
the appellant with respect to her claim for benefits, such as 
obtaining medical records.  Consequently, the duty to notify 
and assist has been satisfied.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2007); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise and is it 
not contended otherwise.

The cause of the veteran's death as noted on his death 
certificate was hepatorenal syndrome, due to alcoholic liver 
disease/cirrhosis, due to alcoholism.  In this regard, the 
Board notes that the veteran's service medical records 
contain no mention of treatment for, or complaints of, any 
liver dysfunction.  The veteran's death certificate shows 
that the veteran was diagnosed with hepatorenal syndrome in 
the week prior to his death, and with cirrhosis in the month 
prior to his death, which is 58 years after his separation 
from service.  

The appellant's main contention is not that the veteran's 
hepatorenal syndrome, due to alcoholic liver 
disease/cirrhosis, due to alcoholism, is directly related to 
the veteran's service.  Rather, the appellant argues that the 
veteran had PTSD as a result of his service and the injuries 
sustained therein, and that, as a result of his PTSD, he 
developed the alcoholism that resulted in his death.  See 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g 
denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order) (the 
United States Court of Appeals for the Federal Circuit has 
held that while 38 U.S.C.A. § 1110 precludes compensation for 
primary alcohol abuse disabilities and secondary disabilities 
that result from primary alcohol abuse, this statute does 
permit compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a service-
connected disability).  The Board however, finds that the 
preponderance of the evidence is against this claim as well.  

While the appellant and her daughter have testified to the 
symptomatology that they witnessed in the veteran that they 
believed was related to PTSD, the evidence does not show that 
the veteran was, at any time after service, diagnosed with 
any psychiatric disability, to include PTSD, and to include 
as related to service.  The veteran's service medical records 
do show that, in February 1945, he was diagnosed with 
"combat exhaustion" and hysteria, psychoneurosis, anxiety 
state, after being exposed to shelling in service.  However, 
an entry a week later in the veteran's service medical 
records indicated that he was feeling better and the report 
of his separation examination in January 1946 found the 
veteran's mental state to be normal, with no evidence of any 
psychiatric disability.  Further, a January 1948 VA 
examination found the veteran to be psychiatrically normal.  
Thus, while the veteran appears to have had an acute 
psychiatric reaction to the incident in service which wounded 
him, there is no medical evidence in the record indicating 
that, subsequent to service, he was ever found to have any 
psychiatric diagnosis.

An opinion is of record from a private physician dated August 
2005, who indicated that the appellant relayed the veteran's 
history to him.  The physician indicated that, based on this 
reported history, it was his impression that it was more 
likely than not that the veteran had chronic alcoholism 
secondary to PTSD, with considerable psychotic features.  
This opinion is based on the veteran's history as reported by 
the appellant, and not on a thorough review of the veteran's 
claims file.  The Board again notes that the veteran was not 
diagnosed with any psychiatric disability after his discharge 
from service, which was close to 50 years prior to his death.

The Board does not doubt the sincerity of the appellant's 
belief that her husband's death is related to service.  The 
Board is also mindful of the veteran's exemplary service, 
incurring serious wounds in the process.  However, the Board 
finds that the preponderance of the evidence of record shows 
that the veteran's cause of death, hepatorenal syndrome, due 
to alcoholic liver disease/cirrhosis, due to alcoholism, was 
not related to service, or to any of the veteran's service 
connected disabilities.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

As to the appellant's claim for DIC benefits, according to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of his or her own willful misconduct and who 
either was in receipt of or entitled to receive compensation 
at the time of death for service- connected disabilities 
rated totally disabling.  38 U.S.C.A. § 1318(b) (West 2002); 
38 C.F.R. § 3.22 (2007).

38 U.S.C. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability for the 
required statutory period or would have established such a 
right if not for CUE.  See 38 C.F.R. § 3.22.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected if: 1) the veteran's death was not the 
result of his own willful misconduct, and 2) at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was: i) 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; ii) rated by 
VA as totally disabling continuously since the veteran's 
release from active duty and for at least 5 years immediately 
preceding death; or (iii) rated by VA as totally disabling 
for a continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had a service-
connected disability rated totally disabling by VA but was 
not receiving compensation because: 1) VA was paying the 
compensation to the veteran's dependents; 2) VA was 
withholding the compensation under authority of 38 U.S.C. § 
5314 to offset an indebtedness of the veteran; 3) the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date; 4) the 
veteran had not waived retired or retirement pay in order to 
receive compensation; 5) VA was withholding payments under 
the provisions of 10 U.S.C. § 1174(h)(2); 6) VA was 
withholding payments because the veteran's whereabouts were 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or 7) VA was withholding payments under 38 U.S.C. § 
5308 but determines that benefits were payable under 38 
U.S.C. § 5309.  38 C.F.R. § 3.22(b).

Consequently, the current state of the law is such that 
claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime and without consideration of 
hypothetical entitlement for benefits raised for the first 
time after a veteran's death.

The veteran died in June 2004.  The cause of death listed on 
the death certificate is hepatorenal syndrome, due to 
alcoholic liver disease/cirrhosis, due to alcoholism.  As 
noted above, service connection for the cause of the 
veteran's death was denied in a July 2005 rating decision.

At the time of the veteran's death, the veteran was service 
connected for a wound to muscle group XIV, left thigh, with 
foreign body, rated as 30 percent disabling, osteoarthritis 
of the lumbar spine, rated as 20 percent disabling, and for a 
wound of the muscle groups XI and XII of the right leg, 
evaluated as 20 percent disabling; these ratings combine to a 
60 percent evaluation.  The veteran was also in receipt of 
individual unemployability benefits from September 1999.

The veteran was not a prisoner of war during his active 
military duty, he separated from service in January 1946, and 
he was in receipt of a total disability rating based on 
service- connected disabilities for less than five years 
prior to his death.  As the veteran was not a prisoner of 
war, and as, at the time of death, the veteran was not rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death, and was not rated 
by VA as totally disabling continuously since the veteran's 
release from active duty and for at least five years 
immediately preceding death, the Board finds that none of the 
requirements are met for a grant of DIC benefits under 
38 U.S.C.A. § 1318.

Further, the record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this matter, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the § 1318 
analysis.  While the Board sympathizes with the appellant, it 
can find no legal basis under which to grant a claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318.

Consequently, the appellant's claim for DIC benefits, under 
the provisions of 38 U.S.C.A. § 1318, must be denied. 





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


